Sharpe, J.
(dissenting). I am in accord with the reasoning and result in Mr. Justice Dethmers’ opinion insofar as the north 90 feet of the property in question is involved. I am not in accord with his conclusions relative to the south 60 feet. This property was purchased by plaintiffs in 1934, and has never been used as a cemetery. There never has been a burial in it. The property in question has a house on it, and was used as a home for the caretaker. Prom 1934 to 1937 the house was rented for $12 per month.
There are 2 tax-exemption statutes relating to cemeteries. The first enactment on this subject was PA 1869, No 12, § 8 (CL 1948, § 456.108 [Stat Ann § 21.878]), which reads as follows:
“Sec. 8. All the lands of said corporation enclosed and set apart for cemetery purposes, and all rights of burial therein shall be wholly exempt from taxation of any kind whatsoever.”
It is to be noted that section 8 of the above act has never been changed. One of the purposes of the act was to encourage the establishment of rural cemeteries. It was under the above act that an exemption was claimed in Re Petition of Auditor General, 294 Mich 221. We there held that the casual use of the property by the indigent for farming purposes without consideration is not to be recognized as an abandonment of the original object. The above case did not involve a commercial use of the property.
The other tax exemption statute was enacted at a much later date. It is a part of the general property tax law, with a subdivision heading “Real Es*708tate Exemptions.” It reads as follows (CL 1948, § 211.7 [Stat Ann § 7.7]):
“All lands used exclusively as burial grounds, and tbe rights of burial therein, and the tombs and monuments therein, while reserved and in use for the purpose.”
Under the above statute cemeteries are tax exempt when used exclusively as burial grounds. It is a general rule that laws exempting property from taxation are in derogation of equal rights and must be strictly construed. See Woodmere Cemetery Association v. City of Detroit, 192 Mich 553. In St. Joseph’s Church v. City of Detroit, 189 Mich 408, we said:
“It is a cardinal rule that exemption statutes— unlike homestead statutes — should receive a strict construction. Cooley on Taxation (2d ed), p 205. Statutes providing for exemption from taxation must be understood as exempting only as therein specified.
“A grant of exemption is never presumed; on .the contrary, in all cases of doubt as to the legislative intention, or as to the inclusion of particular property within the terms of the statute, the presumption is in favor of the taxing power, and the burden is on the claimant to establish clearly his right to exemption. See 37 Cyc, pp 891, 892, and cases cited, including East Saginaw Manfg. Co. v. City of East Saginaw, 19 Mich 259 (2 Am Rep 82); Attorney General v. Common Council of Detroit, 113 Mich 388.”
I find no reason to determine that the intent and purpose of both exemption statutes are of like import. I am of the opinion that in order for plaintiffs to be granted a tax exemption they must affirmatively show that the land is used exclusively as burial grounds. Where property is used commercially and repugnant to its use for cemetery purposes, such property is not entitled to a tax exemption. The tax *709sale of March 6, 1939, was valid. The decree of the trial court should be reversed, with costs to defendant.